Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 6/6/2019 and IDS filed on 6/6/2019, 10/14/2020, 2/3/2021, and 4/23/2021. 
Claims 1-20 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 1/03/2017 from a Korean application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 and 12-16 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Kudo et al. (U.S. Pub. No. 2014/0225622 A1).

A voltage detection integrated circuit comprising: 
a voltage detection circuit electrically connected to a plurality of cells to detect a cell voltage of a corresponding one of the plurality of cells (See Figure 1, i.e. IC 300 & Para [0050], i.e. IC 300 that detect a voltage of each of the battery cells);
 a plurality of cell balancing switches configured to conduct or block a flow of a balancing current of a corresponding cell among the plurality of cells (See Figure 5, i.e. BS 222, See Para [0077], i.e. balancing switch… turned on … balancing current); 
a temperature sensor configured to detect an internal temperature of the voltage detection integrated circuit (See Figure 5, i.e. thermistor 251… temp detect circuit 250 & Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured); and 
a controller configured to differently select a number of cell balancing switches that are simultaneously turned on depending on the internal temperature, and to turn on the selected switches, when the internal temperature is below a first threshold value (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222).  

As per claim 2, Kudo discloses all of the features of claim 1 discloses above wherein Kudo also discloses wherein the controller groups the plurality of cell balancing switches into a plurality of groups and alternately turns on the plurality of groups when the internal temperature is less than a first threshold value (See Para [0060], [0120], 

As per claim 3, Kudo discloses all of the features of claim 2 discloses above wherein Kudo also discloses wherein the controller controls turn-on times of the plurality of groups to be the same (See Para [0113], [0196], i.e. control duty ratio of the turn-on and turn-off of the balancing switch, See Para [0209]-[[0259], i.e. performing duty control by simultaneously turning on and turning off three 
battery cells (cell 2, cell 6, and cell 11) ).

As per claim 4, Kudo discloses all of the features of claim 1 discloses above wherein Kudo also discloses wherein the controller simultaneously turns on the plurality of cell balancing switches when the internal temperature is less than the first threshold value, and then gradually increases the number of cell balancing switches that are turned off as the internal temperature rises (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222 –[prior art switching until temperature reach desired value, the switch can be turn on and off to balance the temperature considered as the controller as cited above])).  



As per claim 12, Kudo discloses:
A battery management system comprising: 
an integrated circuit configured to include a voltage detection circuit that is electrically connected to a plurality of cells to detect a cell voltage of a corresponding cell of the plurality of cells (See Figure 1, i.e. IC 300 & Para [0050], i.e. IC 300 that detect a voltage of each of the battery cells), 
a plurality of cell balancing switches that conduct or block a flow of a balancing current of a corresponding cell among the plurality of cells (See Figure 5, i.e. BS 222, See Para [0077], i.e. balancing switch… turned on … balancing current), and
a first temperature sensor (See Figure 5, i.e. thermistor 251… temp detect circuit 250 & Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured); and 
a battery controller configured to differently select a number of cell balancing switches that are simultaneously turned on depending on an internal temperature of the integrated circuit detected through the first temperature sensor when the internal temperature is less than a threshold value, and to turn on the selected switches (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222).  

As per claim 13, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloseswherein the battery controller groups the plurality of cell balancing switches into a plurality of groups and alternately turns on the plurality of groups when the internal temperature is less than the threshold value  (See Para [0060], [0120], [0177], See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222).  

As per claim 14, Kudo discloses all of the features of claim 13 discloses above wherein Kudo also discloses wherein the battery controller controls turn-on times of the plurality of groups to be the same (See Para [0113], [0196], i.e. control duty ratio of the turn-on and turn-off of the balancing switch, See Para [0209]-[[0259], i.e. performing duty control by simultaneously turning on and turning off three 
battery cells (cell 2, cell 6, and cell 11) ).

As per claim 15, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloses wherein the battery controller simultaneously turns on the plurality of cell balancing switches when the internal temperature is less than the threshold value, and then gradually increases the number of cell balancing switches that are turned off as the internal temperature rises (See Para [0190]-[0191], i.e. cell controller IC 300 is less than Ta<Tamax….approriately turn on… the plurality of balancing switches 2222 –[prior art switching until temperature reach desired value, the switch can be turn on and off to balance the temperature considered as the controller as cited above])).  

As per claim 16, Kudo discloses all of the features of claim 12 discloses above wherein Kudo also discloses a second temperature sensor configured to detect an ambient temperature of the integrated circuit  (See Figure 5, i.e. thermistor 251… temp detect circuit 250 & Para [0090]-[0093], i.e. detect temperature within the cell controller…temperature of cell controller … is accurately measured), wherein the integrated circuit further includes a heat generation circuit that generates heat depending on the ambient temperature (See Para [0184]). 

Allowable Subject Matter
6.	Claims 6-11 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the limitations of claims and 17, where claims 7-11 depend from claim 6, and wherein claims 18-20 depend from claim 17.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/NHA T NGUYEN/Primary Examiner, Art Unit 2851